t c summary opinion united_states tax_court randall c and leslie a whitney petitioners v commissioner of internal revenue respondent docket no 20393-09s filed date randall c and leslie a whitney pro sese chong s hong for respondent haines judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended for the years at issue and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar some of the facts have been stipulated and are so found the first stipulation of facts and the stipulation of settled issues together with the attached exhibits are incorporated herein by this reference at the time petitioners filed their petition they resided in california respondent determined deficiencies in petitioners’ federal_income_tax and additions to tax as follows year deficiency sec_6651 additions to tax sec_6651 dollar_figure dollar_figure --- dollar_figure --- the sole issue remaining for decision is whether petitioners are liable for the additions to tax pursuant to sec_6651 and for background petitioner randall whitney mr whitney is a limited_partner in the darrow family_partnership dfp in dfp had a disagreement with new york life_insurance nyl regarding the federal tax consequences of an annuity held with nyl dfp’s position was that it should recognize income from the annuity only when amounts were paid out nyl issued dfp a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc requiring dfp to recognize income from the annuity that had accrued but had not been distributed as a result dfp failed to timely issue mr whitney a schedule_k-1 partner’s share of income credits deductions etc for petitioners filed form_2688 application_for additional extension of time to file u s individual_income_tax_return for requesting an extension of their filing deadline to date respondent received petitioners’ return for on date petitioners’ return for shows a tax_liability and wage withholding of dollar_figure and dollar_figure respectively on date respondent issued a notice_of_deficiency to petitioners petitioners timely filed their petition with this court on date discussion i burden_of_proof the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id ii sec_6651 and additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the parties do not dispute that petitioners failed to timely file a federal_income_tax return for accordingly respondent has satisfied his burden of production under sec_7491 sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect sufficient payments are made if the tax_liability shown on the return less the amount of tax paid_by the statutory due_date is no greater than percent of the amount of the tax_liability shown on the return sec_301_6651-1 proced admin regs petitioners’ return for shows a tax_liability of dollar_figure respondent submitted form_4340 certification of assessments payments and other specified matters certifying that petitioners’ wage withholding was dollar_figure far below the 2the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 regulation’s requirement petitioners’ return for indicates that they made additional payments towards their tax_liability however the form_4340 does not reflect any additional payments respondent has no other records of these payments and petitioners have failed to present any proof that such payments were made thus respondent has produced sufficient evidence that petitioners are liable for the sec_6651 addition_to_tax for unless an exception applies see higbee v commissioner supra pincite iii reasonable_cause reasonable_cause is a defense to the sec_6651 and additions to tax to prove reasonable_cause for a failure to timely file petitioners must show that they exercised ordinary business care and prudence and were nevertheless unable to file the return within the prescribed time see 92_tc_899 sec_301_6651-1 proced admin regs to prove reasonable_cause for a failure to pay the amount shown as tax on a return petitioners must show that they exercised ordinary business care and prudence in providing for payment of their tax_liability and nevertheless either were unable to pay the tax or would suffer undue_hardship if they paid the tax on the due_date see sec_301_6651-1 proced admin regs the determination of whether reasonable_cause exists is based on all the facts and circumstances estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner tcmemo_1995_432 affd without published opinion 107_f3d_877 9th cir petitioners concede that they failed to file their return for in time but argue that they had reasonable_cause because the dispute with nyl caused dfp to fail to provide mr whitney’s schedule_k-1 in time for them to timely file consequently they claim they did not have the information needed to timely file their return for petitioners further argue that because they were unable to file a timely return they were also unable to timely pay the tax_liability shown on their return the unavailability of information or records does not necessarily establish reasonable_cause for failure_to_file a timely return 56_tc_1324 affd without published opinion 496_f2d_876 5th cir more specifically a third party’s failure to provide a necessary schedule_k-1 is not sufficient to establish reasonable_cause see van ryswyk v commissioner tcmemo_2009_189 dunne v commissioner tcmemo_2008_63 petitioners were required to timely file a return based upon the best information available and to file thereafter an amended_return if necessary see 79_tc_298 petitioners have failed to prove reasonable_cause for failing to timely file their return for further they have not presented any evidence of economic hardship accordingly we sustain respondent’s determination with respect to the additions to tax pursuant to sec_6651 and in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
